DETAILED ACTION

Status of Application
Claims 1-2 and 5-15 are pending in the present application.

Terminal Disclaimer
The terminal disclaimer filed on 01/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,271,240 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/28/2021, with respect to claims 1, 2 and 5-7 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1, 2, and 5-7 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 01/28/2021, with respect to claims 1, 2, and 5-15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 2, and 5-15 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the network states" in line 4. It is unclear if this is in reference to “example network states” in line 3 or if “the network states” comprises additional network states in addition to the example network states and is therefore different than “example network states”. Claim 5 is rejected under the same rationale.
Claim 1 recites the limitation "two different QoEs" in line 9, however line 8 is directed towards “one or the other quality of experience (QoE) level.”  The examiner recommends maintaining consistency throughout the claim and an amendment such as “one or the other quality of experience (QoE) [[level]] out of two different QoEs”.
Claim 1 recites the limitation "those network states of the observed network states" in line 14. Firstly, it is unclear if “those network states” are in reference to “example network states” line 3 or “network states” in line 4. This limitation is rejected under the same rationale as above. Secondly, there is insufficient antecedent basis for “observed network states”. Lines 3-4 are directed towards “example network states by observing actually traffic on the network”, however this is not a definite recitation of “observed network states.” Depending on how the first issue is resolved, the examiner recommends an amendment such as “the experiential capacity being indicative of those example network states 

Allowable Subject Matter
Claims 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest representing a portion of the experienced network states based on the QoE assessments in a graphical space, wherein the experiential capacity is indicative of those network states, out of possible network states of the wireless network having acceptable QoE, each of the possible network states specifying numbers of data flows per flow type and link conditions for multiple flow types and multiple link conditions, in combination with other recited limitations in claim 8.

Claims 1, 2, and 5-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maher et al, U.S. Publication No. 2003/0227917 A1, discloses  The network processing system includes a learning state machine made up of a traffic flow processor and a quality of service processor. The traffic flow processor associates each data packet with a corresponding flow or .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181